DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on September 1, 2022.  
Claims 1-5, 7-12, and 14-19 are currently pending and have been examined.
Claims 6, 13, and 20 are canceled by the applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed September 1, 2022 has been entered. Claims 1-5, 7-12, and 14-19 remain pending in the application. Applicant’s amendments to the Claims have overcome the 112(f) interpretation, 112(a) rejection, and 112(b) rejection set forth in the Non-Final Office Action mailed June 17, 2022. 

Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to the art rejections, the applicant’s amendment has overcome the 35 U.S.C. 102(a)(2) rejection. However, upon further search and consideration, the amended claims 1 and 8 are rejected under 35 U.S.C. 103 in view of Nicolaescu (US 20190391243 A1) and Tchouaffe (DE 102017101791 A1) and amended claim 15 is rejected under 35 U.S.C. 103 in view of Nicolaescu (US 20190391243 A1), Tchouaffe (DE 102017101791 A1), and Shin et al. (US 20180052378 A1). Dependent claims are rejected due to dependency for the same reasons as stated above. See detailed rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 8-12 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaescu (US 20190391243 A1) in view of Tchouaffe (DE 102017101791 A1). 
Regarding claims 1-5 and 8-12: 
With respect to claims 1 and 8, Nicolaescu teaches: 
directing a first transmitted light beam from a first photonic chip (“An optical signal generation module produces laser light with defined spectral and power characteristics. The light can be transmitted via optical fiber to an optical signal processing module, which in an example includes a photonic integrated circuit ( PIC ) (e.g. detection module 1) which performs a plurality of passive and active optical functions to create one or multiple signals with tailored amplitude, phase and spectral characteristics” [0009]) over a first field of view via a mirror, wherein the first transmitted light beam is incident at the mirror at a first angle of incidence; (“The plurality of optical signals processed by the optical signal processing module are sent via optical fiber to beam steering units, i.e., micro-electrical-mechanical system (MEMS), distributed around the vehicle. The steering units direct the plurality of optical beams towards targets” [0009], “The method can also include providing a plurality of grating couplers wherein a grating period, duty cycle or two-dimensional topology of the plurality of grating couplers varies with position on a photonic circuit to accommodate different angles of incidence of received free space light.” [0015]) 
determining a parameter of the object from at least one of a first reflection related to the first transmitted light beam from the first field of view and a second reflection related to the second transmitted light beam from the second field of view; (“The return optical signal can be detected by a receiver PIC including an array of sensors and using a coherent detection technique. The optical signal converted into an electrical signal by the array of sensors can be processed by the electronic signal processing unit and information about the location and speed of the targets can be quantified” [0009] where the location and speed of the target are the parameters)
directing a second transmitted light beam from a second photonic chip over a second field of view (“An optical signal generation module produces laser light with defined spectral and power characteristics. The light can be transmitted via optical fiber to an optical signal processing module, which in an example includes a photonic integrated circuit ( PIC ) (e.g. detection module 2) which performs a plurality of passive and active optical functions to create one or multiple signals with tailored amplitude, phase and spectral characteristics” [0009]) via the mirror, (“The plurality of optical signals processed by the optical signal processing module are sent via optical fiber to beam steering units, i.e., micro-electrical-mechanical system (MEMS), distributed around the vehicle. The steering units direct the plurality of optical beams towards targets. Each beam steering unit controls the horizontal and vertical angle of the outgoing optical signal” [0009]) 
However, Nicolaescu does not explicitly teach, but Tchouaffe teaches wherein the second transmitted light beam is incident at the mirror at a second angle of incidence and wherein the first field of view overlaps a part of the second field of view; (“the transmitting device has at least one second deflection unit which is designed to deflect second beams generated by the at least one radiation source device in a time sequence in predetermined different second spatial directions… the second deflection unit has a plurality of second mirror elements which are each oriented differently with respect to a second irradiation direction in which the second beams are irradiated onto the second deflection unit” [0005], “the first mirror arrangement is arranged next to the second mirror arrangement in such a way that the first solid angles lie in a first angular range with respect to a plane perpendicular to the first and second irradiation directions, and the second solid angles lie in a second angular range with respect to the plane, wherein the first and second angular ranges overlap with respect to the plane.” [0018]) This shows that the system has two different radiation sources in which the second light beam is incident with a mirror at a second angle for a larger detection range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nicolaescu photonic LIDAR system with Tchouaffe’s second angle of incidence because (“a particularly great advantage of the invention is now that not only a single such deflection unit is provided, but at least two, as a result of which significantly more flexibility is provided with regard to environment detection, in particular with regard to the possibilities of designing the detection range.” See Tchouaffe [0006]). 

With respect to claims 2 and 9, Nicolaescu in combination with Tchouaffe, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu and Tchouaffe teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu further teaches: 
receiving the first reflection at the first photonic chip via the mirror; (“The light can be transmitted via optical fiber to an optical signal processing module 102, which in an example includes a photonic integrated circuit (PIC)” [0096], “The collimator 404 collimates the light coming out of the fiber 403, sends it to a fixed mirror 405 where it can be reflected to MEMS mirror 406.” [0108]) 
receiving the second reflection at the second photonic chip via the mirror; (“The light can be transmitted via optical fiber to an optical signal processing module 102, which in an example includes a photonic integrated circuit (PIC)” [0096], “The collimator 404 collimates the light coming out of the fiber 403, sends it to a fixed mirror 405 where it can be reflected to MEMS mirror 406.” [0108], “One or multiple beam steering units may be used in a system, each corresponding to one channel. Different examples having a number of units and therefore a number of channels from 1 to 10 may be used to achieve a desired level of coverage for all areas around the vehicle.” [0200], which shows that the system uses multiple photonic chips and beams in its system) 

With respect to claims 3 and 10, Nicolaescu in combination with Tchouaffe, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu and Tchouaffe teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu further teaches oscillating the mirror to scan the first transmitted light beam across the first field of view and the second transmitted light beam across the second field of view; (“The semiconductor photonic circuit can also include a micro electro mechanical (MEMS) mirror or a galvo mirror that can be configured to scan the light beam collimated by the refractive element. A receiver block of M pixels can be configured to receive local oscillator light correlated with the MEMS or galvo mirror steering mechanism, such as to provide the local oscillator to a grating coupler receiving the free space light beam from the target region.” [0022], “The signal reflected from mirror 1402 can be directed to the MEMS mirror 1403. The first optical signal reflected by MEMS mirror 1403 can be directed towards the target. The mirror executes a rastering or Lissajous pattern to cover the desired field of view” [0136]) 

With respect to claims 4 and 11, Nicolaescu in combination with Tchouaffe, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu and Tchouaffe teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu further teaches rotating the mirror with respect to two axes; (“The probe signal can be collected through star coupler 2607 and coupled out of the chip through the grating 2608 and directed towards a lens for collimation and then to a 2-axis steering mirror for steering or additional lens for tailoring field of view for flash/entire scene illumination” [0152]) 

With respect to claims 5 and 12, Nicolaescu in combination with Tchouaffe, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu and Tchouaffe teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu further teaches wherein the first transmitted light beam is incident at the mirror at a first angle of incidence and the second transmitted light beam is incident at the mirror at a second angle of incidence; (“A grating period, duty cycle, or two-dimensional topology of the plurality of grating couplers can vary with position on the photonic circuit, such as to accommodate different angles of incidence of received free space light” [0014], “by adjusting the amplitude and phase of the optical signal emitted by each antenna in the array, the optical signal characteristics in the far field are adjusted in real time including angle with respect to the normal to the array, divergence of the beam, and shape of the beam cross section at the point of incidence on the target.” [0225]) 

Claim(s) 7 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaescu (US 20190391243 A1) in view of Tchouaffe (DE 102017101791 A1) and Shin et al. (US 20180052378 A1).
With respect to claims 7 and 14, Nicolaescu in combination with Tchouaffe, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu and Tchouaffe teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu and Tchouaffe do not teach but Shin teaches navigating a vehicle with respect to the object based on the parameter of the object; (“the vehicle 3000 may be configured to be driven (“navigated”) through an environment based on generation of data by one or more LiDAR systems 2000 included in the vehicle 3000. Such navigation may include the vehicle 3000 being configured to navigate through an environment, in relation to an object located in the environment, based on data generated by the LiDAR system as a result of the LiDAR system emitting a laser beam into the environment and detecting the object in the environment, where the LiDAR system may detect the object based on detecting a reflection and/or scattering of the emitted laser beam off of the object.” [0109]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nicolaescu photonic LIDAR system and Tchouaffe’s second angle of incidence with Shin’s LIDAR and vehicle system for (“improved reliability, reduced cost, and reduced space requirements within the vehicle 300 to incorporate the LiDAR system that may enable environment monitoring to further enable autonomous navigation through the environment.” See Shin [0110]). 

With respect to claim 15, Nicolaescu teaches: 
a first photonic chip configured to generate a first transmitted light beam; (“An optical signal generation module produces laser light with defined spectral and power characteristics. The light can be transmitted via optical fiber to an optical signal processing module, which in an example includes a photonic integrated circuit ( PIC ) (e.g. detection module 1) which performs a plurality of passive and active optical functions to create one or multiple signals with tailored amplitude, phase and spectral characteristics” [0009])
a second photonic chip configured to generate a second transmitted light beam; (“An optical signal generation module produces laser light with defined spectral and power characteristics. The light can be transmitted via optical fiber to an optical signal processing module, which in an example includes a photonic integrated circuit ( PIC ) (e.g. detection module 2) which performs a plurality of passive and active optical functions to create one or multiple signals with tailored amplitude, phase and spectral characteristics” [0009])
a processor configured to determine a parameter of the object from at least one of a first reflection related to the first transmitted light beam from the first field of view and a second reflection related to the second transmitted light beam from the second field of view; (“The return optical signal can be detected by a receiver PIC including an array of sensors and using a coherent detection technique. The optical signal converted into an electrical signal by the array of sensors can be processed by the electronic signal processing unit and information about the location and speed of the targets can be quantified” [0009] where the location and speed of the target are the parameters)
a mirror configured to receive the first transmitted light beam at a first angle of incidence and the second transmitted light beam at a second angle of incidence and to direct the first transmitted light beam over a first field of view and the second transmitted light beam over a second field of view, wherein an object is in at least one of the first field of view and the second field of view and the first field of view overlaps a part of the second field of view; (“The plurality of optical signals processed by the optical signal processing module are sent via optical fiber to beam steering units, i.e., micro-electrical-mechanical system (MEMS), distributed around the vehicle. The steering units direct the plurality of optical beams towards targets” [0009]), As shown in FIG. 2, the object, e.g., a tree, is in at least one of the first and second field of view. 
However, Nicolaescu does not explicitly teach a second angle of incidence and that the first field of view overlaps with the second field of view, but Tchouaffe teaches (“the transmitting device has at least one second deflection unit which is designed to deflect second beams generated by the at least one radiation source device in a time sequence in predetermined different second spatial directions… the second deflection unit has a plurality of second mirror elements which are each oriented differently with respect to a second irradiation direction in which the second beams are irradiated onto the second deflection unit” [0005], “the first mirror arrangement is arranged next to the second mirror arrangement in such a way that the first solid angles lie in a first angular range with respect to a plane perpendicular to the first and second irradiation directions, and the second solid angles lie in a second angular range with respect to the plane, wherein the first and second angular ranges overlap with respect to the plane.” [0018]) This shows that the system has two different radiation sources in which the second light beam is incident with a mirror at a second angle for a larger detection range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nicolaescu photonic LIDAR system with Tchouaffe’s second angle of incidence because (“a particularly great advantage of the invention is now that not only a single such deflection unit is provided, but at least two, as a result of which significantly more flexibility is provided with regard to environment detection, in particular with regard to the possibilities of designing the detection range.” See Tchouaffe [0006]). 
Nicolaescu and Tchouaffe do not teach, but Shin teaches: 
a navigation system configured to navigate the vehicle with respect to the object based on the parameter of the object; (“the vehicle 3000 may be configured to be driven (“navigated”) through an environment based on generation of data by one or more LiDAR systems 2000 included in the vehicle 3000. Such navigation may include the vehicle 3000 being configured to navigate through an environment, in relation to an object located in the environment, based on data generated by the LiDAR system as a result of the LiDAR system emitting a laser beam into the environment and detecting the object in the environment, where the LiDAR system may detect the object based on detecting a reflection and/or scattering of the emitted laser beam off of the object.” [0109]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nicolaescu photonic LIDAR system and Tchouaff’s second angle of incidence with Shin’s LIDAR and vehicle system for (“improved reliability, reduced cost, and reduced space requirements within the vehicle 300 to incorporate the LiDAR system that may enable environment monitoring to further enable autonomous navigation through the environment.” See Shin [0110]). 

With respect to claim 16, Nicolaescu in combination with Tchouaffe and Shin, as shown in the rejection above, discloses the limitations of claim 15. 
Nicolaescu, Tchouaffe, and Shin teaches the photonic LIDAR system of claim 15. Nicolaescu further teaches the mirror directs the first reflection to the first photonic chip and the second reflection to the second photonic chip; (“The light can be transmitted via optical fiber to an optical signal processing module 102, which in an example includes a photonic integrated circuit (PIC)” [0096], “The collimator 404 collimates the light coming out of the fiber 403, sends it to a fixed mirror 405 where it can be reflected to MEMS mirror 406.” [0108], “One or multiple beam steering units may be used in a system, each corresponding to one channel. Different examples having a number of units and therefore a number of channels from 1 to 10 may be used to achieve a desired level of coverage for all areas around the vehicle.” [0200], which shows that the system uses multiple photonic chips and beams in its system) 

With respect to claim 17, Nicolaescu in combination with Tchouaffe and Shin, as shown in the rejection above, discloses the limitations of claim 15. 
Nicolaescu, Tchouaffe, and Shin teaches the photonic LIDAR system of claim 15. Nicolaescu further teaches the mirror is configured to oscillate to scan the first transmitted light beam across the first field of view and the second transmitted light beam across the second field of view; (“The semiconductor photonic circuit can also include a micro electro mechanical (MEMS) mirror or a galvo mirror that can be configured to scan the light beam collimated by the refractive element. A receiver block of M pixels can be configured to receive local oscillator light correlated with the MEMS or galvo mirror steering mechanism, such as to provide the local oscillator to a grating coupler receiving the free space light beam from the target region.” [0022], “The signal reflected from mirror 1402 can be directed to the MEMS mirror 1403. The first optical signal reflected by MEMS mirror 1403 can be directed towards the target. The mirror executes a rastering or Lissajous pattern to cover the desired field of view” [0136])

With respect to claim 18, Nicolaescu in combination with Tchouaffe and Shin, as shown in the rejection above, discloses the limitations of claim 15. 
Nicolaescu, Tchouaffe, and Shin teaches the photonic LIDAR system of claim 15. Nicolaescu further teaches the mirror is a component of a microelectromechanical (MEMS) scanner and is rotatable with respect to two axes; (“The probe signal can be collected through star coupler 2607 and coupled out of the chip through the grating 2608 and directed towards a lens for collimation and then to a 2-axis steering mirror for steering or additional lens for tailoring field of view for flash/entire scene illumination” [0152])

With respect to claim 19, Nicolaescu in combination with Tchouaffe and Shin, as shown in the rejection above, discloses the limitations of claim 15. 
Nicolaescu, Tchouaffe, and Shin teaches the photonic LIDAR system of claim 15. Nicolaescu further teaches the first transmitted light beam is incident at the mirror at a first angle of incidence and the second transmitted light beam is incident at the mirror at a second angle of incidence; (“A grating period, duty cycle, or two-dimensional topology of the plurality of grating couplers can vary with position on the photonic circuit, such as to accommodate different angles of incidence of received free space light” [0014], “by adjusting the amplitude and phase of the optical signal emitted by each antenna in the array, the optical signal characteristics in the far field are adjusted in real time including angle with respect to the normal to the array, divergence of the beam, and shape of the beam cross section at the point of incidence on the target.” [0225])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662